Citation Nr: 0424010	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-17 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to October 1, 2001, 
for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for tinnitus and 
assigned a 10 percent evaluation effective October 1, 2001.  
The veteran disagreed with the effective date and 
subsequently perfected this appeal.

On his VA Form 9 submitted in October 2002, the veteran 
requested a hearing before a member of the Board sitting in 
Washington, DC.  By letter dated in May 2004, the Board 
notified the veteran that his requested hearing was scheduled 
in July 2004.  The veteran failed to report for his scheduled 
hearing.  There is no indication that the veteran requested 
to reschedule this hearing and therefore, the Board will 
proceed with the merits of this claim.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  There is nothing in the record received prior to October 
1, 2001 that could be construed as an informal claim for 
service connection for tinnitus.


CONCLUSION OF LAW

The criteria for an effective date prior to October 1, 2001 
for the grant of service connection for tinnitus are not met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2003, the RO sent the veteran a letter regarding his 
claim for an earlier effective date.  This letter advised the 
veteran of the information and evidence he was responsible 
for providing and of the evidence that VA would attempt to 
obtain.  The letter, however, notified the veteran of the 
evidence necessary to substantiate a claim for service-
connected compensation benefits, as opposed to entitlement to 
an earlier effective date.  

Notwithstanding, because the veteran filed a notice of 
disagreement as to the effective date of the grant of service 
connection for tinnitus within one year of receiving notice 
of that grant, the earlier effective date claim is considered 
to be a "downstream" issue from the original grant of 
service connection.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  

VA's Office of General Counsel (GC) addressed the question of 
whether VCAA notice is required for "downstream" issues on 
which a notice of disagreement has been filed.  In a 
precedent opinion, GC held that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case [SOC] if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In August 2002, the RO appropriately issued a SOC regarding 
the effective date issue.  Applying the foregoing GC opinion, 
if the notice given on the underlying claim was adequate, 
then additional notice regarding the downstream effective 
date issue is not required.  

As discussed below, the veteran never filed a specific claim 
for service connection for tinnitus.  The claim was inferred 
and the benefit granted based on an October 2001 VA 
examination conducted in connection with a claim for service 
connection for auditory disability.  On review, the Board 
finds that the veteran was provided the appropriate notice 
with respect to his auditory disability claim.  In August 
2001, the RO sent the veteran a letter notifying him of the 
enactment of the VCAA.  He was advised of his and VA's 
respective obligations with regard to obtaining evidence, and 
of the evidence necessary to substantiate a claim for service 
connection.  Further, the letter requested that he advise VA 
of any additional evidence that he wanted them to try and 
obtain.  

The August 2002 SOC specifically set forth the regulations 
pertaining to the assignment of effective dates.  This 
document also notified the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.

The veteran has not identified additional evidence that needs 
to be obtained in connection with his claim for an earlier 
effective date for tinnitus.  Additional VA examination would 
not aid the veteran in establishing entitlement to an earlier 
effective date.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Background

The veteran filed a VA Form 21-526, Application for 
Compensation or Pension, in December 1969, seeking service 
connection for jungle rot of the feet.  In October 1971, the 
veteran submitted a VA Form 21-526 seeking service connection 
for a positive tuberculosis test.  In January 1981, the 
veteran submitted a statement in support of claim requesting 
to reopen his claim for service connection for a skin 
disorder.  In March 1994, the veteran submitted a statement 
in support of claim requesting an increased evaluation for 
service-connected skin condition, and claiming service 
connection for otitis externa, bilateral hearing loss, and 
carpal tunnel syndrome.  In January 1995, the veteran 
submitted a Form 9, which included a claim for service 
connection for headaches.  

On December 4, 1996, the veteran underwent a VA audiometric 
examination.  The veteran reported bilateral tinnitus, 
constant in the right ear and intermittent in the left ear.  
The onset of the tinnitus was approximately one year prior, 
but the veteran could not relate the tinnitus to a cause or 
incident.  The veteran underwent a VA ear disease examination 
on December 7, 1996, and the examiner indicated that the 
veteran may need an ear, nose, and throat (ENT) referral for 
evaluation of his tinnitus.  The examiner thought that the 
tinnitus might be secondary to a patent eustachian tube.  On 
subsequent addendum, the examiner indicated that he did not 
feel that the veteran's skin conditions were a cause of the 
ringing in his ears.  

In January 2000, the veteran submitted a statement in support 
of claim, wherein he requested to reopen a claim for 
entitlement to service connection for right ear hearing loss.  
In August 2001, the Board reopened and remanded this claim so 
that a VA examination with etiology opinion could be 
obtained.  The veteran underwent a VA audiometric examination 
on October 1, 2001.  At that time, the veteran reported 
bilateral constant tinnitus with the onset a number of years 
ago.  The veteran related the tinnitus to noise exposure 
during Vietnam.  Based on the evaluation and the veteran's 
reported history, the examiner opined that the veteran's 
tinnitus was as "least likely as not related to hearing 
loss."  

In January 2002, the RO granted service connection for 
tinnitus and assigned a 10 percent evaluation effective 
October 1, 2001, the date of the VA examination report.

Analysis

The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2003).  More specifically, the effective date of an 
award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2003).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. 38 C.F.R. § 
3.151(a) (2003).  The terms "claim" and "application" are 
defined by VA regulation as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2003).  However, any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2003).

In determining whether the veteran is entitled to an earlier 
effective date for the grant of service connection for 
tinnitus, the Board must consider whether the veteran filed 
an informal claim for service connection for tinnitus prior 
to the assigned effective date of October 1, 2001.  

The veteran has filed various claims since discharge from 
military service; however, on review of the claims folder, it 
does not appear that he has ever filed a claim for service 
connection for tinnitus.  As discussed above, the RO inferred 
a claim based on the October 2001 VA examination report.  An 
informal claim was not submitted under 38 C.F.R. § 3.155 
because no communication was ever filed prior to October 
2001, indicating the veteran's intent to apply for service 
connection for tinnitus.  An informal claim must identify the 
benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 
(1998) (noting that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995) for the proposition that VA is not required to 
do a "prognostication" but to review issues reasonably 
raised by the substantive appeal).  

The veteran contends that VA should have inferred a claim for 
service connection for tinnitus based on the December 4, 1996 
VA examination report.  Pursuant to 38 C.F.R. § 3.157 (2003), 
once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reasons that 
the service-connected disability is not compensable in 
degree, receipt of a VA examination report will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  An informal claim was not submitted under 
38 C.F.R. § 3.157 because the veteran had not been granted 
service connection for tinnitus prior to October 2001, "the 
mere receipt of medical records [prior to that date] cannot 
be construed as an informal claim [under § 3.157]." See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In other 
words, had this been a claim for an increased rating for an 
already service-connected condition, then the Board could 
have found that the December 4, 1996 VA examination report 
constituted an informal claim for an increased rating.

The Board has reviewed the December 4, 1996 VA examination 
report in detail and is unable to find any indication 
demonstrating that the veteran intended to apply for or that 
he was seeking service connection for tinnitus.  The fact 
that the record indicated the veteran had tinnitus in 1996, 
without anything more, does not establish intent to seek 
service connection.  The veteran did not indicate that his 
tinnitus was related to service, but instead reported he 
could not relate it to a cause or incident.  Thus, the Board 
does not consider the December 4, 1996 VA examination report 
an informal claim for service connection for tinnitus.

Assuming, without conceding, that the RO should have inferred 
an informal claim for tinnitus at that time, service 
connection still would not have been warranted, as there was 
no medical opinion relating the disability to the veteran's 
active military service or events therein.



In summary, the Board has reviewed the veteran's claims 
folder and does not find anything in the record received 
prior to October 1, 2001, that could be construed as an 
informal claim for service connection for tinnitus.  Further, 
entitlement to the benefit did not arise until the October 1, 
2001 VA examination.  Accordingly, there is no legal basis 
for an effective date prior to October 1, 2001, for the grant 
of service connection for tinnitus and the claim must be 
denied.  The reasonable doubt doctrine is not for application 
as the preponderance of the evidence is against the veteran's 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an effective date prior to October 1, 2001, 
for the grant of service connection for tinnitus is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



